DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 13-17, 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an object" in line 4.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different object.
Claim 1 recites the limitation "a radio signal" in line 10.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different radio signal.
Claim 5 recites the limitation "an object" in line 4.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different object.
Claim 5 recites the limitation "a machine learning algorithm" in line 7.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different machine learning algorithm.
Claim 5 recites the limitation "an estimated trajectory" in line 10.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different estimated trajectory.
Claim 5 recites the limitation "a target" in line 10.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different target.
Claim 9 recites the limitation "a target" in line 3.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different target.
Claim 9 recites the limitation "a radio signal" in line 3.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different radio signal.
Claim 9 recites the limitation "an estimated trajectory" in line 5.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different estimated trajectory.
Claim 13 recites the limitation "a radio trajectory" in line 3.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different radio trajectory.
Claim 13 recites the limitation "an object" in line 4.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different object.
Claim 13 recites the limitation "a radio signal" in line 10.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different radio signal.
Claim 15 recites the limitation "an object" in line 4.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different object.
Claim 15 recites the limitation "a machine learning algorithm" in line 6.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different machine learning algorithm.
Claim 15 recites the limitation "an estimated trajectory" in line 8.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different estimated trajectory.
Claim 15 recites the limitation "a target" in line 8.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different target.
Claim 17 recites the limitation "a target" in line 3.  There is antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "an estimated trajectory" in line 6.  There is antecedent basis for this limitation in the claim. It is unclear if it is the same or a different estimated trajectory.
Claims 2-4, 6-8, 10, 14, 16, 19-21 are rejected based on their dependence on claims 1, 5, 9, 13, 15, and 17.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-12 and 17-18, 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 9, It is unclear if input module, correlation module, error module or output of claim 1 is included in claim 9 since the claim only uses the error vector from the error detector of claim 1.  
With respect to claim 11, It is unclear if input module, correlation module, training module or output of claim 5 is included in claim 11 since the claim only uses the machine learning algorithm of claim 5.
With respect to claim 17, it is unclear if monitoring a radio trajectory, correlating the radio trajectory, determining an error vector, and transmitting the error vector is included in claim 17 since the claim only uses the error vector determined according to the method of claim 13.
With respect to claim 18, it is unclear if monitoring a radio trajectory, correlating the radio trajectory, training a machine learning algorithm, and transmitting the machine learning algorithm is included in claim 18 since the claim only uses the machine learning algorithm of claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 10, 12, 21-22 are rejected based on their dependence on claims 9, 11, 17-18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 9-10, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20160320476).
With respect to claim 9 and 17, Johnson teaches trajectory estimator for determining an estimated trajectory of a target from a radio signal, the trajectory estimator comprising: an input for monitoring a target trajectory of a target from a radio signal over an observation area (para 5, “the present subject matter uses a ball-tracking 3D Doppler radar together with a camera to track a sports object, measuring the object trajectory and other object data including but not limited to distance, flight path, launch angles, impact angles, impact positions, speeds, and spin rates. A two-dimensional video image, for example a color dot, line, or a trace of dots or lines, can be generated to represent the object's instantaneous position or trajectory in the perspective view of the camera. This is done synchronously with the camera's frame rate. A video image of the trajectory can be mixed with the clean camera feed to animate television feeds with the radar-measured object data.”), an estimation module arranged to determine an estimated trajectory of the target by correcting the target trajectory from the radio signal using the error vector from the error detector of Claim 1 (para 137-135, “ Any optimization procedure that minimizes an error function can be applied. This procedure helps to ensure that radar data can be visually displayed on camera images with minimum offsets and compensates for calibration errors during use. Graphs 800 and 802 in FIG. 8 illustrate typical radar and camera offsets before and after error minimization”); and an output arranged to transmit the error vector for use in determining an estimated trajectory of a target based on a target trajectory from a radio signal (para 139, “combines camera and radar data to generate object trajectory and other data.”); and an output arranged to transmit the estimated trajectory of the target to a consumer 
With respect to claim 10, Johnson teaches the input is arranged to monitor the target trajectory by at least one of angle of arrival measurement or time of arrival measurement (para 40, “Radar measurements that are typically made are in spherical coordinates, being range (distance), elevation angle and azimuth angle and can be readily transformed to linear (Euclidian) coordinates in the radar coordinate system, and also to the world coordinate system”).
With respect to claim 21, Johnson (US 20160320476). Johnson teaches non-transitory computer readable medium including instructions stored thereon that when executed by a processor, cause the processor to perform the method of Claim 17 (para 12, “a computer-readable medium (CRM) comprises instructions that, when read by a computer, cause the computer to perform operations”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20160320476) in view of Tuxen (US 20160313441).
With respect to claim 1 and 13, Johnson (US 20160320476). Johnson teaches error detector for determining an error vector between a radio trajectory and an image trajectory (para 138, “this procedure helps to ensure that radar data can be visually displayed on camera images with minimum offsets and compensates for calibration errors during use”) the error 
With respect to claim 1 and 13, Johnson does not teach a correlation module arranged to correlate the radio trajectory with the image trajectory. Tuxen teaches a correlation module arranged to correlate the radio trajectory with the image trajectory (claim 11, “the controller generating trajectory data by correlating the radar data and the image to determine the portion of the trajectory relative to at least one feature in the image; and a display displaying the trajectory data”). It would have been obvious to modify Johnson
With respect to claim 2, Johnson teaches the input is arranged to determine the radio trajectory by at least one of angle of arrival measurement or time of arrival measurement (para 40, “Radar measurements that are typically made are in spherical coordinates, being range (distance), elevation angle and azimuth angle and can be readily transformed to linear (Euclidian) coordinates in the radar coordinate system, and also to the world coordinate system”).
With respect to claim 3, Tuxen teaches the input is arranged to determine the image trajectory based on image depth analysis (para 59-61, " the element at the position correlated to the indicated position could have a visible part having a predetermined size, and the receiving means could then comprise means for: [0060] a) determining, from the indicated position in the image, an angle to the indicated element and [0061] b) determining, from the image, a distance from a predetermined position to the indicated element by correlating an extent of the visible part in the image with the predetermined size thereof, the receiving means being adapted to determine the corresponding position on the basis of the angle and the distance”). It would have been obvious to modify Johnson to include the input is arranged to determine the image trajectory based on image depth analysis the input is arranged to determine the image trajectory based on image depth analysis because it would allow Johnson to track the target in 3 dimensions in the image device and correlation the results with the 3 dimension track of the radar leading to a more accurate tracking.
With respect to claim 4 and 14, Johnson
With respect to claim 19, Johnson teaches non-transitory computer readable medium including instructions stored thereon that when executed by a processor, cause the processor to perform the method of Claim 13 (para 12, “a computer-readable medium (CRM) comprises instructions that, when read by a computer, cause the computer to perform operations”).
Claim 5-8, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Canales (WO 2018222904) in view of Johnson and Tuxen.
With respect to claim 5 and 15, Martinez-Canales teaches a trainer for training a machine learning algorithm to generate an estimated trajectory of a target based on a target trajectory (para 33, “AI compute engine 126 uses a QTDNN to perform perceptual tasks such as lane detection, pedestrian detection and recognition, drivable path segmentation, general obstacle and object detection and recognition with 2D or 3D bounding boxes and polyhedrals, scene recognition, tracking and trajectory estimation, for example. The QTDNN operations performed by AI compute engine 126 include machine learning operations that may be achieved via application of backpropagation techniques described in detail below. For example, the image data coming from the car's cameras are processed by a quaternion-based deep convolutional neural network implemented by AI compute engine 126 to detect cars, trucks, pedestrians, traffic lights, and motorbikes, etc., along with their bounding boxes.”), an output arranged to transmit the trained machine learning algorithm for use in determining an estimated trajectory of a target based on radio signal measurements (para 33, “AI compute engine 126 uses a QTDNN to perform perceptual tasks such as lane detection, pedestrian detection and recognition, drivable path segmentation, general obstacle and object detection and recognition with 2D or 3D bounding boxes and polyhedrals, scene recognition, tracking and trajectory estimation, for example. The QTDNN operations performed by AI compute engine 126 include machine learning operations that may be achieved via application of backpropagation techniques described in detail below. For example, the image data coming from the car's cameras are processed by a quaternion-based 
With respect to claim 5 and 15, Martinez-Canales does not teach estimating a trajectory of a target based on a target trajectory, an input for monitoring a radio trajectory of an object from a radio signal and an image trajectory of an object from an image over an observation area. Johnson teaches estimating a trajectory of a target based on a target trajectory, an input for monitoring a radio trajectory of an object from a radio signal and an image trajectory of an object from an image over an observation area (para 5, “the present subject matter uses a ball-tracking 3D Doppler radar together with a camera to track a sports object, measuring the object trajectory and other object data including but not limited to distance, flight path, launch angles, impact angles, impact positions, speeds, and spin rates. A two-dimensional video image, for example a color dot, line, or a trace of dots or lines, can be generated to represent the object's instantaneous position or trajectory in the perspective view of the camera. This is done synchronously with the camera's frame rate. A video image of the trajectory can be mixed with the clean camera feed to animate television feeds with the radar-measured object data.”). It would have been obvious to modify Martinez-Canales to include estimating a trajectory of a 
With respect to claim 5 and 15, Martinez-Canales does not teach a correlation module arranged to correlate the radio trajectory with the image trajectory. Tuxen teaches a correlation module arranged to correlate the radio trajectory with the image trajectory (claim 11, “the controller generating trajectory data by correlating the radar data and the image to determine the portion of the trajectory relative to at least one feature in the image; and a display displaying the trajectory data”). It would have been obvious to modify Martinez-Canales to include a correlation module arranged to correlate the radio trajectory with the image trajectory because it is merely a implementation of the algorithm to combine the radar and image trajectory of Johnson with the correlation of Tuxen with no new or unexpected resulting object trajectory.
With respect to claim 6, Martinez-Canales does not teach the input is arranged to determine the radio trajectory by at least one of angle of arrival measurement or time of arrival measurement. Johnson teaches the input is arranged to determine the radio trajectory by at least one of angle of arrival measurement or time of arrival measurement (para 40, “Radar measurements that are typically made are in spherical coordinates, being range (distance), elevation angle and azimuth angle and can be readily transformed to linear (Euclidian) coordinates in the radar coordinate system, and also to the world coordinate system”). It would have been obvious to modify Martinez-Canales to include the input is arranged to determine the radio trajectory by at least one of angle of arrival measurement or time of arrival measurement because it is merely one of multiple implementation of radar tracking an object with no new or unexpected results.
With respect to claim 7, Martinez-Canales does not teach the input is arranged to determine the image trajectory based on image depth analysis. Tuxen teaches the input is arranged to determine the image trajectory based on image depth analysis (para 59-61, " the Martinez-Canales to include the input is arranged to determine the image trajectory based on image depth analysis the input is arranged to determine the image trajectory based on image depth analysis because it would allow Johnson to track the target in 3 dimensions in the image device and correlation the results with the 3 dimension track of the radar leading to a more accurate tracking.
With respect to claim 8 and 16, Martinez-Canales teaches the machine learning algorithm comprises a support vector machine or a neural network (para 32, “a quaternion-based deep convolutional neural network implemented by AI compute engine”)
With respect to claim 20, Martinez-Canales teaches non-transitory computer readable medium including instructions stored thereon that when executed by a processor, cause the processor to perform the 25 method of Claim 15 (para 32, “a quaternion-based deep convolutional neural network implemented by AI compute engine”).
Claims 11-12, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20160320476) in view of Martinez-Canales. 
With respect to claim 11 and 18, Johnson teaches trajectory estimator for determining an estimated trajectory of a target from radio signal measurements (para 5, “the present subject matter uses a ball-tracking 3D Doppler radar together with a camera to track a sports object, measuring the object trajectory and other object data including but not limited to distance, flight path, launch angles, impact angles, impact positions, speeds, and spin rates. A two-dimensional 
With respect to claim 11 and 18, Johnson does not teach an estimation module arranged to apply the radio signal measurements to the machine learning algorithm from Claim 5 to obtain the estimated trajectory of the target. Martinez-Canales teaches an estimation module arranged to apply the radio signal measurements to the machine learning algorithm from Claim 5 to obtain the estimated trajectory of the target (para 32, “a quaternion-based deep convolutional neural network implemented by AI compute engine”). IT would have been obvious to modify Johnson to include an estimation module arranged to apply the radio signal 
With respect to claim 12, Johnson teaches the input is arranged to take the radio signal measurements by angle of arrival measurement or time of arrival measurement (para 40, “Radar measurements that are typically made are in spherical coordinates, being range (distance), elevation angle and azimuth angle and can be readily transformed to linear (Euclidian) coordinates in the radar coordinate system, and also to the world coordinate system”).
With respect to claim 22, Johnson teaches non-transitory computer readable medium including instructions stored thereon that when executed by a processor, cause the processor to perform the method of Claim 18 (para 12, “a computer-readable medium (CRM) comprises instructions that, when read by a computer, cause the computer to perform operations”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648